DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 have been examined and are rejected.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on “11/09/2020” is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

	Restriction/Election
Applicant elects the invention of group I (claims 1-7) with traverse. Applicant argued in the remarks that the written opinion of the international searching authority found claims did not lack unity if invention and that groups I and II share special technical features which contribute over Hurewitz (2014/0365273).
Examiner response  
Examiner respectfully disagree and would like to point out that Groups I and II lack unity of invention because even though these groups require the technical feature of data analysis this feature is not a special feature because it is anticipated by Hurewitx. Hurewitz in paragraph [0045] teaches data analysis server that receives data and stores the data as data analysis record. (emphasis added). 

Claim Objections
Claim 1, 5, and 7 are objected to because of the following informalities:
The claim recites “…the MDAF analysing the management data and the network data…”
The word analyzing is misspelled.  Appropriate correction is required.
Claim 5 recites “…, analyse the management data…”
The word analyze is misspelled.  Appropriate correction is required.
Claim 7 recites “as a distributed or centrilised…”
The word centralized is misspelled. Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanneck et al. (USPGPub 2015/0382209).

As per claim 1, Sanneck teaches a method performed by an operations administration and management (OAM) apparatus (Sanneck, see paragraph [0036], …of the network element and/or OAM system) the method comprising: 
acting as a Management Data Analytics Function (MDAF) in a network comprising a plurality of network functions (NFs) (Sanneck, see paragraph [0011], adapting operation of self-organizing network functions, a big data system, a self-organizing network system, a communication network) wherein acting as the MDAF comprises:
 the MDAF collecting management data and network data from the network (Sanneck, see paragraph [0081], Afterwards the OAM system may store these data and forwards the same in original or already pre-processed way to the big data system)
 the MDAF analysing the management data and the network data (Sanneck, see paragraph [0082], the forwarded data may be stored in the big data system and may then be analyzed in an analytics level) and 
the MDAF providing a receiving entity with management data analytics service information based on the analysis (Sanneck, see paragraph [0083], results of the analysis are forwarded or transferred to the SON system or to the NEs)
          
	As per claim 2, Sanneck teaches the method according to claim 1, wherein the management data analytics service information comprises fault and/or alarm, performance, configuration, capacity or resource usage (Sanneck, see paragraph [0059], …Fault Management (FM) data (e.g. alarm events), trace data, state data, Configuration Management (CM) data).

	As per claim 3, Sanneck teaches the method according to claim 1, wherein the MDAF is a producer of the management data analytics service and the receiving entity is a consumer of management data analytics service (Sanneck, see paragraph [0083], results of the analysis are forwarded or transferred to the SON system or to the NEs).

	As per claim 4, SAnneck teaches the method according to claim 1, wherein the management data analytics service information is provided to at least one of: a self-organising network (SON) Function; a network management system (NMS); a network Slice management function (NSMF); network slice subnet management function (NSSMF); network performance and service assurance management and orchestration entities; an operation support system (OSS); and/or or a business support system (BSS) (Sanneck, see paragraph [0062], The “analytic” entity does not only provide output which is further used to create new network plans in the big data level, but also provides output directly to the OAM system 102, which is indicated in FIG. 1 by the arrows 108, and/or directly to the network elements 101, which is indicated by the arrow 109. These outputs may form a control information flow and may be used for C-SON functions and/or D-SON functions in the OAM system and the NE).

	As per claim 5, Sanneck teaches an operations administration and management (OAM) apparatus for a network comprising a plurality of network functions (NFs), (Sanneck, see paragraph [0036], …of the network element and/or OAM system)  the OAM comprising:
 a Management Data Analytics Function (MDAF) (Sanneck, see paragraph [0011], adapting operation of self-organizing network functions, a big data system, a self-organizing network system, a communication network) wherein the MDAF is configured to: 
collect management data and network data from the network, (Sanneck, see paragraph [0081], Afterwards the OAM system may store these data and forwards the same in original or already pre-processed way to the big data system)
analyse the management data and the network data, (Sanneck, see paragraph [0082], the forwarded data may be stored in the big data system and may then be analyzed in an analytics level) and 
provide a receiving entity with management data analytics service information based on the analysis (Sanneck, see paragraph [0083], results of the analysis are forwarded or transferred to the SON system or to the NEs).

As per claim 6, Sanneck teaches the OAM apparatus according to claim 5, wherein the MDAF is configured as a separate entity or as part of other functions including a network management system (NMS), a network slice management function (NSMF) or a network slice subnet management function (NSSMF) (Sanneck, see fig. 1 and paragraph [0059], a system architecture of a communication network 100, e.g. a mobile communication network. The communication network 100 comprises a plurality of network elements 101, like, base stations or user equipments, a plurality of operation, administration, maintenance (OAM) systems 102 of which only one is schematically depicted in FIG. 1 for clarity reasons, and at least one big data system 103. Each single network element is adapted to perform some self-organizing network (SON) functions, in particular distributed SON functions (D-SON). Data, comprising Performance Management (PM) data, Fault Management (FM) data (e.g. alarm events), trace data, state data, Configuration Management (CM) data (including events related to configuration changes induced by D-SON functions)).

As per claim 7, 
		[Rejection rational for claims 1 and 6 is applicable]. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/            Primary Examiner, Art Unit 2449